297 S.W.3d 138 (2009)
STATE of Missouri, Respondent,
v.
Gregory L. BONNETT, Appellant.
No. ED 91891.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
Susan S. Kister, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Gregory Bonnett, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count of forcible rape, in violation of section 566.030 RSMo. (Supp.2006). The trial court sentenced the defendant as a prior offender to 25 years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).